      Case 1:18-cv-02185-JGK-DCF Document 243 Filed 01/13/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EASTERN PROFIT CORP. LTD.,

                                Plaintiff,                       18cv02185 (JGK) (DF)
                                                             ¾

                        -against-
                                                                 ORDER
 STRATEGIC VISION US, LLC,

                                Defendant.


DEBRA FREEMAN, United States Magistrate Judge:

       Discovery as between the parties in this case has been completed, but, prior to the close

of the discovery period, defendant Strategic Vision, LLC ("Defendant") served certain

subpoenas that have been contested either by the non-parties served, or by other non-parties

claiming to have standing to challenge the subpoenas. One of those subpoenas - a deposition

subpoena issued to Stephen K. Bannon ("Bannon")-was challenged by Bannon in the United

States District Court for the District of Columbia (the district where it was served), but, by a

recent order of that court, the dispute was transferred to this Court for resolution. See Order in

Case No. 19-mc-0209 (TSC) (D.D.C. Jan. 5, 2020). 1 This Court having held conferences with

counsel for the parties and for Bannon, and having heard extensive argument with respect to the

propriety of the Bannon subpoena, it is hereby ORDERED as follows:

        1.     This Court finds that the scope of the questioning of Bannon sought by Defendant

is overbroad and that the topics sought to be explored by Defendant with this witness are largely




        1 This Court is not aware of a miscellaneous action having yet been formally opened here,
as a result of the District of Columbia court's transfer order, but, as this Court has already been
dealing with the parties' discovery disputes, and as it has been made aware of the transfer order,
it will proceed to address the issues raised.

                                                  1
      Case 1:18-cv-02185-JGK-DCF Document 243 Filed 01/13/20 Page 2 of 3



irrelevant to the claims or defenses asserted in this case. Therefore, so as to avoid undue burden

to the witness, modification of the subpoena under Rule 45(d)(3)(A)(iv) of the Federal Rules of

Civil Procedure is warranted. As discussed preliminarily with counsel, and as further informed

by the parties' written communications to this Court thereafter, 2 the subpoena shall be modified

to allow written questions (the answers to which shall be sworn or answered under penalty of

perjury by Bannon in lieu of his providing sworn in-person testimony), limited to the following,

in words or substance: 3

               a.      Whether, in meeting with the Chinese official Wang Qishan ("Wang") in

       or about September 2017, and, shortly before and/or after that meeting, in separately

       meeting with Guo Wengui ("Guo"), Bannon conveyed information from Guo to Wang,

       and/or conveyed information from Wang to Guo; and


       2
          After holding a telephone conference with counsel on January 9, 2020, this Court
invited Defendant to fax a supplemental submission to this Court's Chambers. When the fax
machine then malfunctioned, this Court gave permission to Defendant to email that submission
to Chambers. Unfortunately, counsel for both Defendant and Bannon then began sending
numerous emails to this Court, squabbling and finger-pointing. This Court will undertake to
place those email communications on the Court's public Docket and cautions counsel that they
are not to use the Court's email address unless they have been granted express permission to do
so.
       3
          While this Court does not mean to dictate the exact wording of the written questions
that may be posed, and while the questions as drafted by this Court may be parsed or modified
for clarity and so as to avoid the asking of compound questions, it should be noted that this Court
has deliberately sought to frame the questions so as to avoid the need for lengthy narrative
responses, and that it expects Defendant to do the same. (See infra 12.) In addition, this Court's
granting of permission to Defendant to revise the wording of these questions should not be read
as inviting Defendant to ask additional, off-point questions under the guise of its seeking
"background" or "context," or for any other reason. The questions included here generally
correlate to those listed by Defendant in its January 9, 2020 submission to the Court (entitled
"Bannon Questions"), at Nos. 11 and 14 under the heading "The Meeting," and at Nos. 4, 7, and
8 under the heading "Payment for Bannon's Business Relationship with Guo." To the extent
questions on other topics have been proposed by Defendant and are not included here, this Court
has found those topics to be irrelevant to the claims and defenses raised in this action, and is not
permitting them to be included in Defendant's questioning of Bannon.

                                                 2
        Case 1:18-cv-02185-JGK-DCF Document 243 Filed 01/13/20 Page 3 of 3



                b.      Whether, during the period from 2017 through 2019, in connection with

         Bannon's negotiating or doing business with Guo or any entity known to be affiliated

        with Guo,

                        1.     Bannon received any payments from ACA Capital ("ACA");

                        11.    Bannon and Guo discussed ACA and/or an individual named

                William Je ("Je"); and

                        111.   ACA and/or Je had any involvement- in the negotiations, in any

                resulting contracts, and/or, to Bannon's knowledge, in facilitating financial

                transfers.

        2.      If Bannon answers any of these questions in the affirmative, then this Court will

allow a brief deposition so that a full narrative response may be provided on the record. Any

such deposition shall be scheduled at the witness's convenience, but not later than January 31,

2020.

         3.     The written questions contemplated by this Order shall be served on counsel for

Bannon no later than January 14, 2020, and, absent an extension by this Court for good cause

shown, written responses (sworn or expressly made under penalty of perjury) shall be provided

no later January 17, 2020.

Dated: New York, New York
       January 13, 2020
                                                      SO ORDERED



                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)


                                                  3
